I concur in the result arrived at by Mr. Justice Wolfe, but cannot concur in many statements in the opinion, nor in much of the rationale on which the conclusions are based.
The opinion states that we need not determine whether it was the judge or the court who in chambers entered the *Page 47 
order calling the grand jury, and that we will presume that he did it in whichever capacity he should have been in to do it. I simply cannot follow such reasoning. I cannot draw fine distinctions between the court and the judge of the court. Of course, the word "court" is sometimes used to indicate a session of the court as when one speaks of "being in court," but when speaking of the "powers of the court" or a thing being "done by the court" we have in mind the exercise of the judicial function of government. The court and the court only can exercise the judicial function or power. Any act which is an exercise of judicial power must be performed by the court. When the statute says the judge may do certain things which are judicial in nature, the term "judge" is synonymous with the term "court." The question here is simply this: Is the calling of a grand jury an exercise of the judicial function or of the police power? The grand jury is an accusatory body. Its primary purpose and function is to bring accusations against persons suspected of violating the laws of the state. See Sec. 105-18-13, U.C.A. 1943. This is the same duty as is performed by the county attorney, the district attorney, the sheriff and police officers of the county. The bringing of an accusation is not the judicial function; it is not an exercise of judicial power. It is a preliminary step, a step necessary to invoke the judicial function, to set in motion the judicial machinery, to call into action the judicial power. I conclude that the calling of a grand jury is not the function of the judge as a court, but a power reposed in the individual who holds the office of judge to set in motion and step up the administration of the police power in bringing accusations against persons suspected of crime when the regular peace officers do not or cannot function in the public interest. Upon this ground, I agree that the indictment should not be quashed on the ground that the order directing the calling of a grand jury was not made from the bench in open court.
As to the matter of the assistants to the attorney general being present in the grand jury room, I agree such fact *Page 48 
is not ground for quashing the indictment. I think they were "attorneys for the state" within the statute but not upon the basis of reasoning used by Mr. Justice Wolfe. I think the term "attorneys for the state" means such persons as are by law charged with the duty of representing the state and duly holding an office created by the state, and the duties of which are such as an attorney must perform. Such offices are attorney general, district attorney and county attorney. I agree that the attorney general has power to appoint or deputize attorneys to assist him in the performance of his duties, and I think that his so-called assistant attorneys general are in effect deputies, an office authorized by law. I do not think the statute authorizing the attorney general to appoint a deputy (see Sec. 87-9-1, U.C.A. 1943) can rationally be construed to limit the appointment to one deputy. But I think the rule laid down in the prevailing opinion extends the powers of the attorney general over the conduct of criminal proceedings beyond the plain scope of our statutes. The statute, subdivision 7 of Sec. 87-6-1, U.C.A. 1943, provides the attorney general shall assist the district attorney or county attorney in the discharge of their duties. I do not understand "to assist a man" means to supplant him and take over his job.
The opinion, after stating that the assistant attorneys general must be held to be within the phrase "attorneys for the state," then reads:
"which provision should be construed to mean those attorneys present before the grand jury to represent the interests of the state."
I understand no attorney can be before the grand jury representing a private individual, and that the attorney who is permitted to be present is not there to represent the interests of the state any more than those of the possible accused. His duty is to aid and advise the grand jury in their investigations as impartially as they and is not there as a partisan or one bent on procuring indictments, or representing any party. *Page 49 
I think the prevailing opinion arrives at the correct solution, and for the reasons herein indicated I concur in the result.